DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKI (JP 2017173706 A, machine translation of English).
	Regarding claim 1, ICHIKI discloses a rotation mechanism (Fig. 12) comprising: a shaft portion (520F); a bearing portion (220F) configured to rotate with respect to a predetermined axis as a center of rotation and configured to slide relative to an outer periphery of the shaft portion; a protruding portion (640F) protruding from the shaft portion; and a stopper (240F) integrally formed with the bearing portion, the stopper facing the protruding portion.
	ICHIKI does not mention explicitly: wherein a length of the protruding portion in a direction in which the protruding portion protrudes is larger than a distance from the center of rotation to a sliding portion where the bearing portion slides relative to the outer periphery of the shaft portion.   

	Regarding claims 2, 4-6 and 8, ICHIKI discloses the claimed invention (Fig. 12).
	Regarding claim 7, ICHIKI as modified above per claim 1 renders the claimed invention obvious.
	Regarding claim 9, ICHIKI does not mention explicitly: wherein a shape of the stopper-contacting portion is a flat surface.  
	However, the feature in question is considered to be merely a minor design variation of the shape of the stopper-contacting portion. It would have been obvious to one of ordinary skill in the art to have modified the invention of ICHIKI to arrive the claimed invention by making the stopper-contacting portion to be a flat surface. A skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that change in shape or size of an object in prior art, without specifying the 
	Regarding claim 19, ICHIKI discloses a keyboard apparatus (Figs. 1-3) comprising: a key; a hammer assembly rotated by the rotation mechanism according to claim 1 in response to a press of the key; 42a sensor (300) configured to detect an operation of the key; and a sound source unit (730) configured to generate an acoustic waveform signal in response to an output signal from the sensor.
	
Allowable Subject Matter
4.	Claims 3 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claim 18 is allowed.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 3 and 11-17 is the inclusion of the limitation that: wherein a distance from the center of rotation to the stopper exceeds a distance from a line connecting both of opening ends of the bearing being in contact with the shaft portion to the stopper in a case where the bearing intends to detach from the shaft portion and the protruding portion contacts the stopper. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught 
The primary reason for the allowance of claims 10 and 18 is the inclusion of the limitation of a reinforcing member extending in a direction intersecting a direction in which the shaft portion extends, 40wherein the shaft portion and the protruding portion are connected to the reinforcing member.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837